 In the Matter of SAKS AND COMPANYandINTERNATIONAL LADIES GAR-MENT WORKERS UNION,LOCAL 266, A. F. L.Case No. 21-R-3226.-Decided May 29, 1946Wright & Milliken,byMr Hershel B. Green,of Los Angeles, Calif.,for the Company.Mr. Abe F Levy,of Los Angeles, Calif., for the Union.Mr. Harvey B. Diamond,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon a petition duly filed by International Ladies Garment WorkersUnion, A. F. L., for and on behalf of its affiliated Local 266, hereincalled the Union, alleging that a question affecting commerce had arisenconcerning the representation of employees of Saks and Company,"Beverly Hills, California, herein called the Company, the National LaborRelations Board provided for an appropriate hearing upon due noticebeforeWilliam T.Whitsett,TrialExaminer. The hearing was heldat Los Angeles, California, on March 27, 1946. The Company and theUnion appeared and participated. All parties were afforded full oppor-tunity to be heard, to examine and cross-examine witnesses, and to in-troduce evidence bearing on the issues.The Trial Examiner's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.All parties were afforded opportunity to file briefs with theBoard.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYSaks and Company is a New York corporationengaged inthe retailclothing business and operating stores in New York City ; Detroit, Michi-'Although thestore in Beverly Hills,California,isoperated under the name"Saks FifthAvenue," itwas stipulated at the hearing that the correct name of the Company is Saks andCompany.68 N. L. R. B, No 52.413 414DECISIONS OF NATIONALLABOR RELATIONS BEARDgan;Miami and Palm Beach, Florida; and Beverly Hills, California.We are only concerned here with the Beverly Hills, California, establish-ment.During the year 1945 the Company purchased finished productsvalued in excess of $3,000,000, 75 percent of which originated outsidethe State of California.During the same period the Company soldproducts valued in excess of $5,000,000, approximately 15 percent ofwhich was shipped to points outside the State of California.We find that the Company is engaged in commerce within the mean-ing of the National Labor Relations Act.H. THEORGANIZATION INVOLVEDInternationalLadies Garment Workers Union, Local 266, is a labororganization, affiliated with the American Federation of Labor, admittingtGmembership employees of the Company.III.THEALLEGED APPROPRIATE UNITThe Union seeks a unit of alteration tailors employed in the generalalteration department of the Company. The Company contends that aunit of tailors which excludes dressmakers would be inappropriate.The Beverly Hills store of the Company is operated as an exclusivewomen's specialty shop, selling only ready-to-wear garments.About 60percent of the garments sold are altered to fit the purchaser, and theCompany, therefore, maintains an alteration staff consisting of 16 tailors,62 dressmakers and 18 fitters, in addition to managerial and clerical em-ployees.The general alteration department alters and repairs suits,coats,dresses, skirts, underwear and children's garments.The tailorswork exclusively on suits and coats and the dressmakers primarily ondresses, although the latter are called upon occasionally to performminor alterations on suits and coats. The tailors and dressmakers workin the same room but occupy separate tables. Both groups use needles,thread, scissors, and, when necessary, the same sewing machines, press-ing irons and boards. The manager and the assistant manager of thealteration department supervise both the tailors and dressmakers, andassign to the workers the garments to be altered after consultation withthe fitters.The fitters pin out all garments and mark all alteration tickets,whether on coats, suits or dresses, in the same manner. They are avail-able to tailors and dressmakers alike for consultation and advice.Work-ing conditions, vacations, bonus, and other personnel policies are thesame for all employees although the wages of the tailors are higherthan those of the dressmakers.The Union seeks to justify its unit contention on the ground thatalteration tailoring is a craft separate and distinct from dressmaking, SAKS AND COMPANY415and furthermore because it has organized the tailors but has been un-successful in organizing the dressmakers.We do not agree with thecontention of the Union that, in connection with the retailing of women'sgarments, alteration tailors are a craft separate and distinct from altera-tion dressmakers.Although alteration tailoring may be recognized as adistinct craft in the garment manufacturing industry,2 the retail tradeconsiders women's garment alteration tailoring and dressmaking as cor-responding and interchangeable job classifications.3We find in thiscase that both groups are highly skilled in the use of the same toolsand machines and that either one could perform the work of the otherifcalled upon to do so. Although the Board has found appropriateunits confined to non-craft groups on the theory that organization hasnot extended beyond such groups,4 it has never done so where the group-ing is artificial and arbitrary.The Board has always held that the ap-propriate unit must be a readily delineable, functionally coherent, anddistinct group.5We cannot so distinguish the tailors from the dress-makers in the instant case. Accordingly we find that the unit proposedby the Union is inappropriate for the purposes of collective bargaining,and we shall dismiss the petition filed herein.IV.THE ALLEGED QUESTION CONCERNING REPRESENTATIONBecause the bargaining unit sought to be established by the petition isinappropriate, as stated in Section III, above, we find that no questionhas arisen concerning the representation of employees of the Company,within the meaning of Section 9 (c) of the National Labor RelationsAct.ORDERUpon the basis of the foregoing findings of fact, and the entire recordin this proceeding, the National Labor Relations Board hereby ordersthat the petition for certification of representatives of employees of Saksand Company, Beverly Hills, California, filed by the International LadiesGarmentWorkers Union, A. F. L., for and on behalf of its affiliatedLocal 266, be, and it hereby is, dismissed.CHAIRMAN HERZoG took no part in the consideration of the aboveDecision and Order.2 Job Description for the Garment Manufacturing Industry,U. S. Dept. ofLabor, June 1939,page 141.' Job Description for the Retail Trade,VolumeII,U. S. Dept. of Labor, April 1939, pp 287,299.Dictionary of OccupationalTitles,U. S. Dept.ofLabor,June 1939, p. 9214Matter of May Department Stores Company,50N L. R. B. 669;Matter of Carson PtrseScott & Company,63N. L. R. B 1096.6Matter of Shell Company, Incorporated,66 N L R B. 510;Matter of Greylrou, d 7 eronn lof Detroit,Inc.,66N. L. R. B.1285,Matter of Triangle Publications,Inc,40 N. L. R B1330.